Holmes, J.,
dissenting. I believe that the Franklin County Board of Elections abused its discretion in this matter. I therefore dissent.
Because of the fundamental importance of the right of the citizens of this state to choose those who will govern, it is incumbent upon administrative boards, as well as the courts, to make decisions which further the informed exercise of that right. The decision of the board in the instant cause hinders, rather than promotes, the voters’ right to make an informed choice between candidates, and, thus, is an abuse of that board’s discretion.
It has been agreed to by the parties hereto that relator has used the name of Fred Curly Morrison continuously for the past 40 years, and that there is no misrepresentation, fraud or bad faith in the use of that name by relator. Indeed, the opposite appears to be true.
Relator has used the appellation “Curly” for many years as a well-known athlete and businessman. That name has, over the years, risen to the status of the publicly-accepted designation for his person. Denying relator the right to appear on the ballot as Fred Curly Morrison does not serve the voters of the 16th Ohio Senatorial District, and has no reasonable basis in logic or law.
The arbitrary nature of the board’s decision is underscored by the fact that relator does not seek to use his “nickname” in lieu of his given name. He seeks to use both names. Because this would aid the voters in identifying the candidates, and would not mislead them, I believe the board’s decision was without a rational basis, and violates the intent of the election laws of this state.
*340The board has abused its discretion, and the writ should issue.
Dowd, J., concurs in the foregoing dissenting opinion.